—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 30, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was employed as a mechanic at an automobile repair shop. During the last six weeks of his employment, claimant was paid on a commission basis. Claimant left his employment after he realized that based upon the hours he worked, the commission he earned averaged less than minimum wage. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits. It has been held that dissatisfaction with one’s wages does not constitute good cause for *680leaving employment, particularly where, as here, the claimant fails to protect his or her employment by informing the employer of the concern prior to resigning (see, Matter of Gatza [Sweeney], 247 AD2d 747, 748; Matter of Abrams [Sweeney], 240 AD2d 833). The Board’s decision that claimant voluntarily left his employment without good cause is accordingly affirmed.
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.